MEMORANDUM DECISION
                                                            Jun 10 2015, 9:36 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Brenda J. Marcus                                          Philip F. Cuevas
Merrillville, Indiana                                     Litchfield Cavo LLP
                                                          Chicago, Illinois



                                             IN THE
    COURT OF APPEALS OF INDIANA

Sharla C. Williams,                                      June 10, 2015

Appellant- Petitioner,                                   Court of Appeals Cause No.
                                                         45A03-1406-CT-202
        v.
                                                         Appeal from the Lake Superior
TradeWinds Services, Inc., Board                         Court
                                                         The Honorable William E. Davis,
of Directors of TradeWinds                               Judge
Services, Inc., Jon Gold in his                          Cause No. 45D05-1308-CT-152
individual capacity and official
capacity,
Appellees-Respondents,




Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1406-CT-202 | June 10, 2015   Page 1 of 5
                               Case Summary and Issues
[1]   Sharla Williams appeals the trial court’s order granting summary judgment—

      and eventual entry of final judgment—on a number of her claims against

      TradeWinds Services, Inc., the TradeWinds Board of Directors, and Jon Gold

      (collectively, “TradeWinds”). Williams also appeals two interlocutory orders,

      which were a denial of her motion to file an amended complaint, and a denial

      of her motion for preservation of evidence. Williams raises the following issues

      for our review: (1) whether the trial court erred by treating TradeWinds’s

      motion to dismiss as a motion for summary judgment after the parties

      submitted materials outside of the pleadings; (2) whether the trial court erred by

      directing the entry of final judgment on several of Williams’s claims; (3)

      whether the trial court abused its discretion by denying Williams’s motion to

      amend her complaint; and (4) whether the trial court abused its discretion by

      denying Williams’s motion for an order to preserve evidence. Concluding

      Williams has forfeited her right to appeal by failing to adhere to Indiana

      Appellate Rule 9, we dismiss the appeal.



                            Facts and Procedural History
[2]   Williams began working for TradeWinds in 1999. In the fall of 2009,

      TradeWinds became suspicious that Williams had improperly taken money

      from a customer account and initiated an investigation of the matter. In

      November 2009, Williams resigned from TradeWinds.



      Court of Appeals of Indiana | Memorandum Decision 45A03-1406-CT-202 | June 10, 2015   Page 2 of 5
[3]   In March 2010, Williams was criminally charged with theft and exploitation of

      a dependent, both Class D felonies. However, those charges were later

      dismissed. Also in 2010, Williams filed an action against TradeWinds in the

      United States District Court for the Northern District of Indiana. A third

      amended complaint was filed in that action, which alleged federal claims of

      race discrimination and sex discrimination, in addition to a number of state law

      claims. On March 4, 2013, the district court dismissed Williams’s federal

      claims and declined to retain jurisdiction over her state law claims.


[4]   On April 2, 2013, Williams commenced this action. Her complaint consisted of

      eleven counts: (1) wrongful discharge; (2) intentional interference with

      employment; (3) intentional infliction of emotional distress; (4) negligence; (5)

      defamation; (6) defamation per se; (7) intentional fraudulent misrepresentation;

      (8) false imprisonment; (9) malicious prosecution; (10) malicious prosecution;

      and (11) breach of duty. On May 20, 2013, TradeWinds filed a motion to

      dismiss Williams’s complaint. On July 8, 2013, Williams filed both a motion to

      amend her complaint and a memorandum in opposition to TradeWinds’s

      motion to dismiss. On August 8, 2013, Williams filed an amended

      memorandum in opposition to TradeWinds’s motion to dismiss. In arguing the

      issues raised in TradeWinds’s motion to dismiss, both parties submitted,

      referenced, and relied upon additional exhibits outside the pleadings. On

      October 15, 2013, the trial court issued an order on TradeWinds’s motion to

      dismiss; the trial court noted that the motion was treated as one for summary

      judgment because facts outside of the pleadings were presented for the trial


      Court of Appeals of Indiana | Memorandum Decision 45A03-1406-CT-202 | June 10, 2015   Page 3 of 5
      court’s consideration. The trial court granted summary judgment to

      TradeWinds on Counts 1, 2, 3, 4, 7, and 11. On the same day, the trial court

      also issued an order denying Williams’s motion to amend her complaint,

      stating that she failed to submit a proposed amended complaint for the trial

      court’s review.


[5]   On November 22, 2013, the trial court denied a motion filed by Williams

      seeking a court order for TradeWinds to preserve certain documents that

      Williams believed were relevant for discovery purposes. The Court denied

      Williams’s motion because Williams did not previously seek to have the

      documents produced through discovery.


[6]   On December 9, 2013, TradeWinds filed a motion requesting that the trial court

      enter final judgment on the Counts for which the trial court granted summary

      judgment. On February 11, 2014, the trial court granted TradeWinds’s motion

      and entered final judgment pursuant to Indiana Trial Rules 54(B) and 58. On

      March 24, 2014, Williams filed a motion to correct error, which the trial court

      denied on May 9, 2014. This appeal followed.



                                 Discussion and Decision
                                     I. Forfeiture of Appeal
[7]   Indiana Appellate Rule 9(A)(1) provides:

              A party initiates an appeal by filing a Notice of Appeal . . . within
              thirty (30) days after the entry of a Final Judgment is noted in the
              Chronological Case Summary. However if any party files a timely
      Court of Appeals of Indiana | Memorandum Decision 45A03-1406-CT-202 | June 10, 2015   Page 4 of 5
                  motion to correct error, a Notice of Appeal must be filed within thirty
                  (30) days after the court’s ruling on such motion is noted in the
                  Chronological Case Summary . . . .
       (emphasis added). “Unless the Notice of Appeal is timely filed, the right to

       appeal shall be forfeited except as provided by P.C.R. 2.”1 Ind. App. Rule

       9(A)(5).


[8]    The trial court entered final judgment on February 11, 2014. Williams filed her

       motion to correct error on March 24, 2014—well outside the thirty-day window

       provided by Indiana Trial Rule 9(A)(1) and Indiana Trial Rule 59(C). Because

       Williams failed to file her notice of appeal following a timely motion to correct

       error in accordance with Appellate Rule 9, we conclude that she has forfeited

       her right to an appeal.2



                                                    Conclusion
[9]    Williams failed to file a timely motion to correct error and corresponding notice

       of appeal. Therefore, we dismiss her appeal.


[10]   Dismissed.


       Bailey, J., and Brown, J., concur.




       1
           Post-Conviction Rule 2 is not relevant to this matter.
       2
         Our supreme court has said that an appellant who procedurally forfeits her right to an appeal may have
       that right restored by the appellate court where there are “extraordinarily compelling reasons” to address the
       appeal on its merits. In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014). Such extraordinarily compelling
       reasons do not exist in this case.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1406-CT-202 | June 10, 2015                Page 5 of 5